Dibell, J.
Action to recover a balance due on the sale of merchandise. There was a verdict for the plaintiff and the defendant appeals from the order denying his motion for a new trial.
The plaintiff offered evidence to show that between February 3, 1919, and October 9, 1920, it sold to the defendant merchandise of the value of $3,638.24, on which there was due $190.21. The evidence was sufficient. The defendant admitted the amount of the merchandise sold, denied that there was a balance due, and counterclaimed for damages for delay in delivery. The ruling of the trial court was against the counterclaim and it is not presented for review. At the trial the defendant claimed that there were overcharges of interest in the account, and that he had paid the plaintiff in full. The trial court painstakingly tried the case and presented it to the jury. The jury found for the plaintiff the amount demanded. The verdict ends the controversy.
Order affirmed.